FILED
                             NOT FOR PUBLICATION                             FEB 24 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


FRANCISCO JAVIER PALACIO, a.k.a.                  No. 12-72374
Francisco Palacio Quintana, a.k.a. Julio
Salinas, a.k.a. Julio Carranza Salinas,           Agency No. A094-288-048

               Petitioner,
                                                  MEMORANDUM*
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Francisco Javier Palacio, a native and citizen of Nicaragua, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, and protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006), and we review de novo claims of due process violations, Colmenar v. INS,

210 F.3d 967, 971 (9th Cir. 2000). We deny the petition for review.

      Substantial evidence supports the agency’s finding that Palacio failed to

establish he suffered past persecution on account of a protected ground. See Lin v.

Holder, 610 F.3d 1093, 1097 (9th Cir. 2010) (per curiam) (ordinary prosecution for

criminal activity generally not persecution); Parussimova v. Mukasey, 555 F.3d

734, 740 (9th Cir. 2009) (the REAL ID Act “requires that a protected ground

represent ‘one central reason’ for an asylum applicant’s persecution”); see also Lim

v. INS, 224 F.3d 929, 936-37 (9th Cir. 2000) (unfulfilled threats, without more,

generally do not constitute past persecution). Further, substantial evidence

supports the agency’s finding that Palacio did not establish a well-founded fear of

future persecution. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003)

(possibility of future persecution too speculative). We do not consider the 2010

State Department Country Report on Human Rights Practices for Nicaragua

referenced in Palacio’s opening brief. See Fisher v. INS, 79 F.3d 955, 963 (9th Cir.




                                          2                                    12-72374
1996) (en banc) (this court’s review is limited to the administrative record).

Accordingly, Palacio’s asylum claim fails.

      Because Palacio failed to meet the lower burden of proof for asylum, his

claim for withholding of removal necessarily fails. See Zehatye, 453 F.3d at 1190.

      Substantial evidence also supports the agency’s denial of CAT relief because

Palacio failed to establish it is more likely than not that he would be tortured by or

with the consent or acquiescence of the government if returned to Nicaragua. See

Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      Finally, we reject Palacio’s contention that the agency’s decisions violated

his due process rights. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring error to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                           3                                     12-72374